DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 17/116,139 filed on December 09, 2020. Claims 1-15 are currently pending with the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent EP20207812.7 filed on November 16, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 does not fall within at least one of the four categories of patent eligible subject matter because they are directed to a program. The claim recites “A computer program comprising instructions which, when executed by a computer, cause the computer to carry out the method…” however, the claimed program is not embodied on non-transitory computer readable medium. Computer program products need to embodied on a media for its functionality to be realized.
Claim 14 recites “A computer program comprising instructions which, when executed by a computer, cause the computer to carry out the method…” The broadest reasonable interpretation of the claimed “A computer program comprising instructions which, when executed by a computer, cause the computer to carry out the method….” covers program per se. The claims recites “executed by a computer, causing the computer”. These limitations do not recite the computer product embodied on a non-transitory computer readable media. As such, this claim is not directed to one of the statutory category of invention, because it is directed to a program that is not embodied on a computer readable media for its functionality to be realized and such fails to fall into a statutory category of invention. If applicant intends to have the presentation control unit interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim limitation(s) to have it interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph or present a sufficient showing of the applicant’s intentions.
 
Claim 15 does not fall within at least one of the four categories of patent eligible subject matter because they are directed to “A computer-readable data carrier having stored thereon the computer program” however, the “computer-readable data carrier” includes signals.
Claim 15 recites “A computer-readable data carrier having stored thereon the computer program …” The specification does not contain a definition for “computer-readable data carrier.”  The broadest reasonable interpretation of claimed “computer-readable data carrier” covers a form of transitory signals per se. Signals are non-statutory subject matter.  As such, this claim is not directed to one of the statutory categories of invention, because it is directed to signals and as such fails to fall into a statutory category of invention as per the definition of the medium in the specification which could includes signals.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-10, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (U.S. Publication No.: US 20140337257 A1) hereinafter Chatterjee, in view of Douceur et al. (U.S. Patent No.: US 5956721) hereinafter Douceur.
As to claim 1:
Chatterjee discloses:
A computer implemented method of synchronizing data between a central database and at least one individual database, comprising: 
acquiring data from at least one external source [Paragraph 0039 teaches the hybrid human machine learning system 10 includes two paths that shared a same database cluster 12, with databases 12-1, 12-2, and 12-3. In a first path, one or more data collection servers 14 collects social media posts (or stream data) from the Internet 16 through one or more social media sites 18.]; 
forming an intelligence dataset, wherein the intelligence dataset includes multiple intelligence datum [Paragraph 0039 teaches the results of the one or more data processing servers 20 are stored in the database cluster 12, such as tweets from Twitter that are saved in the database cluster 30 while normalizing each tweet. The normalization process is to make sure the input data is in consumable format by the data processing module and the crowdsourcing module.]; 
storing the intelligence dataset in a central database [Paragraph 0039 and Figure 1:12 teaches the results of the one or more data processing servers 20 are stored in the database cluster 12, such as tweets from Twitter that are saved in the database cluster 30 while normalizing each tweet. The normalization process is to make sure the input data is in consumable format by the data processing module and the crowdsourcing module.]; 
applying a machine learning ML tagging algorithm to the stored dataset to assign at least one tag to each intelligence datum in the stored dataset, forming a tagged intelligence dataset including multiple tagged intelligence datum [Paragraph 0011 teaches tagging each sample document from the sample documents. Paragraph 0039 teaches one or more data collection servers 14 collects social media posts (or stream data). Paragraph 0161 and Figure 3:52 teaches the data processing module 44 is configured to get streaming data and then tag the streaming data automatically using the machine learning output. The tagging of a streaming data message may be spam type, duplicate or not, industry type, category type, a topic or category of sentiment.];
central database [see Figure 1:12]
Chatterjee discloses some of the limitations as set forth in claim 1 but does not appear to expressly disclose copying each tagged intelligence datum from the central database to at least one individual database based on the assigned tag.
Douceur discloses:
copying each tagged intelligence datum from the database to at least one individual database based on the assigned tag [Column 8 Lines 48-51 teach the term "pattern" refers to specific or general values of the fields found in a packet or packet header that are concatenated together in a certain order and considered a set or series of bits. Column 9 Lines 11-18 teaches the term "classification family" refers to a logically related set of reference patterns shared by multiple drivers. This allows a set of drivers or other clients to share a database of related classification information. As used herein, each reference pattern has a classification family associated therewith such that different classification information may be used with the exact same reference pattern based on classification family. Column 11 Lines 40-46 teach there exists a single specific reference pattern database ("specific database") for all classification families and a general reference pattern database ("general database") for each classification family. By having a separate general database for each classification family, one classification family's database size will not affect the classification for another classification family. Column 13 Lines 55-58 teaches when a driver or other client installs a reference pattern, the centralized packet classifier first determines whether the reference pattern is specific or general by checking for wildcards within the reference pattern. Column 14 Lines 25-33 teaches if it is determined that the specific database does not contain the new pattern, the data entry must be created and initialized for a new specific pattern at step 146. This process entails installing the new specific pattern in the specific database, creating the classification block and setting the pointer indicated by the classification family presented by the client to point to the specified classification information. Note: Creating a data entry in the specific database (copying) for a pattern (tagged intelligence datum) that has been classified as specific (tag) based on the reference pattern installed at a location (database) reads on the claimed copying each tagged intelligence datum from the database to at least one individual database based on the assigned tag.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chatterjee, by incorporating creating a data entry in the specific database for a pattern that has been classified as specific based on the reference pattern installed at a location, as taught by Douceur (see Column 8 Lines 48-51, Column 9 Lines 11-18, Column 11 Lines 40-46, Column 13 Lines 55-58, and Column 14 Lines 25-33), because both applications are directed to data processing; incorporating creating a data entry in the specific database for a pattern that has been classified as specific based on the reference pattern installed at a location provides better classification efficiency (see Douceur Column 17 Line 49).

Claims 14 and 15 are rejected for similar reasons because they are similar in scope.

As to claim 8:
Chatterjee and  Doucer disclose all of the limitations as set forth in claim 1.
Doucer also discloses:
The method of claim 1 wherein the at least one tag corresponds to at least one individual database [Column 11 Lines 40-46 teach there exists a single specific reference pattern database ("specific database") for all classification families and a general reference pattern database ("general database") for each classification family.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chatterjee, by incorporating creating a data entry in the specific database for a pattern that has been classified as specific based on the reference pattern installed at a location, as taught by Douceur (see Column 8 Lines 48-51, Column 9 Lines 11-18, Column 11 Lines 40-46, Column 13 Lines 55-58, and Column 14 Lines 25-33), because both applications are directed to data processing; incorporating creating a data entry in the specific database for a pattern that has been classified as specific based on the reference pattern installed at a location provides better classification efficiency (see Douceur Column 17 Line 49).

As to claim 9:
Chatterjee discloses:
The method of any claim 1 wherein the applying step comprises assigning one or more tags to each intelligence datum in the stored dataset [Paragraph 0161 teaches the tagging of a streaming data message may be spam type, duplicate or not, industry type, category type, a topic or category of sentiment.]

As to claim 10:
Chatterjee discloses:
The method of claim 9 wherein the one or more tags are obtained from a pre-defined set of tags to be assigned to the intelligence data [Paragraph 0161 teaches the tagging of a streaming data message may be spam type, duplicate or not, industry type, category type, a topic or category of sentiment.]

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (U.S. Publication No.: US 20140337257 A1) hereinafter Chatterjee, in view of Douceur et al. (U.S. Patent No.: US 5956721) hereinafter Douceur, and further in view of Kupersmith et al. (U.S. Publication No.: US 20190304604 A1) hereinafter Kupersmith.
As to claim 2:
Chatterjee and Doucer discloses all of the limitations as set forth in claim 1 but do not appear to expressly disclose the method of claim 1 wherein the acquiring comprises: monitoring at least one external source for a change in source data and if a change is detected, acquiring the source data related to the change.
Kupersmith discloses:
The method of claim 1 wherein the acquiring comprises: monitoring at least one external source for a change in source data and if a change is detected, acquiring the source data related to the change [Paragraph 0126 teaches data import handler… provide ability to do full imports according to configuration, and detect inserts/update deltas (changes) and do delta imports (we assume a last-modified timestamp column for this to work). Note: Importing data from a source based on detected inserts/updates deltas (changes) reads on the claimed monitoring at least one external source for a change in source data and if a change is detected, acquiring the source data related to the change.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chatterjee, by incorporating importing data from a source based on detected inserts/updates deltas (changes), as taught by Kupersmith (see Paragraph 0126), because all three applications are directed to data processing; incorporating importing data from a source based on detected inserts/updates deltas (changes) improves the efficiency of aggregation or sorting processes (see Kupersmith Paragraph 0077).

As to claim 3:
Chatterjee, Doucer, and Kupersmith discloses all of the limitations as set forth in claim 1 and 2.
Kupersmith also discloses:
The method of claim 2 wherein the monitoring comprises: checking for a change in source data based on information contained within a change alert [Paragraph 0126 teaches data import handler… provide ability to do full imports according to configuration, and detect inserts/update deltas (changes) and do delta imports (we assume a last-modified timestamp column for this to work). Note: Importing data from a source based on detected (change alert) inserts/updates deltas (changes) reads on the claimed checking for a change in source data based on information contained within a change alert.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chatterjee, by incorporating importing data from a source based on detected inserts/updates deltas (changes), as taught by Kupersmith (see Paragraph 0126), because all three applications are directed to data processing; incorporating importing data from a source based on detected inserts/updates deltas (changes) improves the efficiency of aggregation or sorting processes (see Kupersmith Paragraph 0077).

As to claim 4:
Chatterjee, Doucer, and Kupersmith discloses all of the limitations as set forth in claim 1, 2, and 3.
Kupersmith also discloses:
The method of claim 3 wherein the information contained with the change alert comprises information related to the frequency of monitoring the external source and/or [Paragraph 0075 teaches aggregation operations from aggregator processor 230 may be configured to be periodic. For example, aggregator processor 230 may be configured to retrieve records on a quarterly basis. Alternatively, aggregator processor 230 may perform updates monthly. In some embodiments, the update frequency of aggregator processor 230 may be based on the update frequency of the target resource. Note: Periodically monitoring a data source based on the update frequency of the target resource or update frequency of an aggregator processor reads on the claimed the information contained with the change alert comprises information related to the frequency of monitoring the external source.] information related to a keyword to appear in the change in source data
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chatterjee, by incorporating periodically monitoring a data source based on the update frequency of the target resource or update frequency of an aggregator processor, as taught by Kupersmith (see Paragraph 0075), because all three applications are directed to data processing; incorporating periodically monitoring a data source based on the update frequency of the target resource or update frequency of an aggregator processor improves the efficiency of aggregation or sorting processes (see Kupersmith Paragraph 0077).

As to claim 5:
Chatterjee discloses:
input into the ML algorithm [Paragraph 0007 teaches solutions of text analytics requires methods of inputting training data into a computer database where supervised machine learning algorithms can access and process the training data.]

Chatterjee and Doucer discloses all of the limitations as set forth in claim 1 but do not appear to expressly disclose the method of claim 1, wherein before applying the ML algorithm, the method further comprises: preparing the stored intelligence dataset in order to convert the stored intelligence dataset from raw source data to input data to be input.
Kupersmith discloses:
The method of claim 1, wherein before applying the ML algorithm, the method further comprises: preparing the stored intelligence dataset in order to convert the stored intelligence dataset from raw source data to input data to be input [Paragraph 0076 teaches aggregator processor 230 may perform capturing functions with data filter and normalizer 234. For example, data filter and normalizer 234 may be configured to extract features from a received document and create new files with normalized features. Paragraph 0128 teaches text analysis module 616 may also perform term frequency-inverse document frequency (TF-IDF) to generate term vectors. Note: Vectors are input into machine learning algorithms.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chatterjee and Doucer, by incorporating extracting features to be normalized and performing term frequency to generate vectors, as taught by Kupersmith (see Paragraph 0077 and 0128), because all three applications are directed to data processing; incorporating extracting features to be normalized and performing term frequency to generate vectors improves the efficiency of aggregation or sorting processes (see Kupersmith Paragraph 0077).

As to claim 6:
Chatterjee, Doucer, and Kupersmith discloses all of the limitations as set forth in claim 1 and 5.
Kupersmith also discloses:
The method of claim 5 wherein the preparing comprises: cleaning the raw source data to produce cleaned source data [Paragraph 0039 and Figure 1:12 teaches the results of the one or more data processing servers 20 are stored in the database cluster 12, such as tweets from Twitter that are saved in the database cluster 30 while normalizing each tweet. The normalization process is to make sure the input data is in consumable format by the data processing module and the crowdsourcing module. Paragraph 0076 teaches aggregator processor 230 may perform capturing functions with data filter and normalizer 234. For example, data filter and normalizer 234 may be configured to extract features from a received document and create new files with normalized features. Paragraph 0128 teaches text analysis module 616 may also perform term frequency-inverse document frequency (TF-IDF) to generate term vectors. Paragraph 0224 teaches don't have duplicate inputs.fwdarw.de-dupe/normalize inputs if same item received from different sources, or redundant crawls. Note: Filtering and normalized extracted feature data reads on the claimed cleaning the raw source data to produce cleaned source data because filtering is interpreted to be filtering out (cleaning) data that is not wanted or relevant and normalizing is interpreted to be deduplicating (cleaning) extracted features to a standard or representative feature such as a normalization process is to make sure the input data is in consumable format.]; and converting the cleaned source data into numerical input data [Paragraph 0076 teaches aggregator processor 230 may perform capturing functions with data filter and normalizer 234. For example, data filter and normalizer 234 may be configured to extract features from a received document and create new files with normalized features. Paragraph 0128 teaches text analysis module 616 may also perform term frequency-inverse document frequency (TF-IDF) to generate term vectors. Note: Generating vectors (input data) based on data associated with text analysis reads on the claimed converting the cleaned source data into numerical input data.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chatterjee, by incorporating extracting features to be normalized and generate vectors based on text analysis, as taught by Kupersmith (see Paragraph 0077 and 0128), because all three applications are directed to data processing; incorporating extracting features to be normalized and performing term frequency to generate vectors improves the efficiency of aggregation or sorting processes (see Kupersmith Paragraph 0077).

As to claim 7:
Chatterjee, Doucer, and Kupersmith discloses all of the limitations as set forth in claim 1  and 5.
Kupersmith also discloses:
The method of claim 5 wherein the preparing comprises applying a term frequency-inverse document frequency TF-IDF algorithm to the stored intelligence dataset [Paragraph 0076 teaches aggregator processor 230 may perform capturing functions with data filter and normalizer 234. For example, data filter and normalizer 234 may be configured to extract features from a received document and create new files with normalized features. Paragraph 0128 teaches text analysis module 616 may also perform term frequency-inverse document frequency (TF-IDF) to generate term vectors.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chatterjee, by incorporating extracting features to be normalized and generate vectors based on text analysis, as taught by Kupersmith (see Paragraph 0077 and 0128), because all three applications are directed to data processing; incorporating extracting features to be normalized and performing term frequency to generate vectors improves the efficiency of aggregation or sorting processes (see Kupersmith Paragraph 0077).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (U.S. Publication No.: US 20140337257 A1) hereinafter Chatterjee, in view of Douceur et al. (U.S. Patent No.: US 5956721) hereinafter Douceur, and further in view of Ishibashi (U.S. Publication No.: US 20140071482 A1) hereinafter Ishibashi.
As to claim 11:
Chatterjee and Doucer discloses all of the limitations as set forth in claim 1 and 9 but does not appear to expressly disclose the method of claim 9, wherein a plurality of tags are assigned to each intelligence datum, the method further including ordering the plurality of tags assigned to each intelligence datum.
Ishibashi discloses:
The method of claim 9, wherein a plurality of tags are assigned to each intelligence datum, the method further including ordering the plurality of tags assigned to each intelligence datum [Paragraph 0072 teaches the control section carries out a rearranging processing of the tag data in the tag list. Concretely, the control section 220 interchanges, a display order of the plurality of tag data such that tag data with a high priority order is displayed first on the display section 150 of the multifunction device 100. The priority order may be of various modes. For instance, the priority order of tag data with high frequency of usage may be let to be high, or the priority order of tag data with recent update history may be let to be high. Note: Rearranging a tag list (a plurality of tags are assigned to each intelligence datum) in a particular order reads on the claimed a plurality of tags are assigned to each intelligence datum, the method further including ordering the plurality of tags assigned to each intelligence datum.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chatterjee and Doucer, by incorporating rearranging a tag list in a particular order, as taught by Ishibashi (see Paragraph 0072), because all three applications are directed to data processing; incorporating rearranging a tag list in a particular order improve an ease of handling data such as the tag data (see Ishibashi Paragraph 0099).

As to claim 12:
Chatterjee, Doucer, and Ishibashi discloses all of the limitations as set forth in claim 1, 9, and 11.
Ishibashi also discloses:
The method of claim 11 wherein the ordering comprises: assigning a priority to each of the plurality of tags; and ordering the plurality of tags based on the assigned priority [Paragraph 0072 teaches the control section carries out a rearranging processing of the tag data in the tag list. Concretely, the control section 220 interchanges, a display order of the plurality of tag data such that tag data with a high priority order is displayed first on the display section 150 of the multifunction device 100. The priority order may be of various modes. For instance, the priority order of tag data with high frequency of usage may be let to be high, or the priority order of tag data with recent update history may be let to be high. Note: Rearranging a tag list in a particular order reads on the clamed assigning a priority to each of the plurality of tags; and ordering the plurality of tags based on the assigned priority.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chatterjee and Doucer, by incorporating rearranging a tag list in a particular order, as taught by Ishibashi (see Paragraph 0072), because all three applications are directed to data processing; incorporating rearranging a tag list in a particular order improve an ease of handling data such as the tag data (see Ishibashi Paragraph 0099).

As to claim 13:
Chatterjee, Doucer, and Ishibashi discloses all of the limitations as set forth in claim 1, 9, 11, and 12.
Ishibashi also discloses:
The method of claim 12 wherein the assigned priorities comprise high priority tags and low priority tags, and the ordering includes ordering the tags from highest priority to lowest priority [Paragraph 0072 teaches the control section carries out a rearranging processing of the tag data in the tag list. Concretely, the control section 220 interchanges, a display order of the plurality of tag data such that tag data with a high priority order is displayed first on the display section 150 of the multifunction device 100. The priority order may be of various modes. For instance, the priority order of tag data with high frequency of usage may be let to be high, or the priority order of tag data with recent update history may be let to be high. Note: Rearranging a tag list in a particular order reads on the clamed assigned priorities comprise high priority tags and low priority tags, and the ordering includes ordering the tags from highest priority to lowest priority.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chatterjee and Doucer, by incorporating rearranging a tag list in a particular order, as taught by Ishibashi (see Paragraph 0072), because all three applications are directed to data processing; incorporating rearranging a tag list in a particular order improve an ease of handling data such as the tag data (see Ishibashi Paragraph 0099).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E./               Examiner, Art Unit 2169                                                                                                                                                                                         
/USMAAN SAEED/               Supervisory Patent Examiner, Art Unit 2169